Title: To George Washington from Elias Boudinot, 25 December 1782
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir,
                            Philadelphia 25th December 1782
                        
                        I was honored by your Excellency’s letter of the 16th instant, which I laid before Congress.
                        It is with great pleasure that I congratulate your Excellency and the Army, on the admission of our
                            Independency and national Character by the Court of Great Britain; in the issuing a Commission under the Great Seal to Mr
                            Oswald, now at the Court of Versailles, for treating with any Commissioner or Commissioners of the Thirteen United States
                            of North America; a copy of which I do myself the honor to enclose for your Excellency’s information. There was a prior
                            commission to the same person to treat with the Thirteen Colonies &c. but our Commissioners refused to negoceate
                            under it, which produced this more explicit power.
                        Although there is great doubt yet, whether a peace will ensue, yet in case of a continuance of the War this
                            admission must have beneficial consequences.
                        The following Extracts contain the residue of our public intelligence.
                        "From several Asiatic accounts there is great probability that Madrass has been taken by the French Troops,
                            which have landed at Porto Neuvo, and the Army of Hyder Ally, with whom they have made a junction; but no official account
                            has come to hand, and this intelligence cannot be given as a certainty."
                        From Mr Adams.
                        "We have at length the consent of all the Cities and Provinces, and have adjusted and agreed upon every
                            article, word, syllable, letter and point in the Treaty of Commerce, and Clerks are employed in making out fair copies for
                            signature, which will be done this week. Amidst the innumerable crouds of Loans which are opened in this Country, many of
                            which have little success, I was much afraid that our’s would have failed. I have however the pleasure to inform you that
                            I am at last One Millions and an half of Florins, or Three Millions of Livres, in Cash, which will aid the operations of
                            our Financier."
                        Some of the foreign letters to Gentlemen of Consequence here mention a belief at the Court of France, that
                            both Charles Town and New-York would be evacuated this Fall.
                        Your Excellency’s private favour of the 14th instant, also came safe to hand by Colo. Tilghman. The benevolent
                            subscription of twenty Guineas with which your Excellency honored the attempts to raise a provision for the truly unhappy
                            Family of the late Revd Mr Caldwell, was of special service to those destitute Orphans by so excellent an example. I have
                            hitherto had the sole care of these helpless Children, and whenever it will perfectly coincide with your other affairs, I
                            will gratefully accept this instance of your generous attention in their behalf.
                        Genl du Portail is arrived in the Frigate that brought our dispatches referred to above.
                        Mrs Boudinot and Miss Susan join me in the most affectionate compliments of the Season to Mrs Washington and
                            your Excellency. I have the honor to be, with very great respect and esteem, Your Excellency’s Obedt & very humb.
                            Serv
                        
                            Elias Boudinot

                        
                     Enclosure
                                                
                            
                                 21 September 1782
                            
                            George the Third by the Grace of God, of Great Britain France and Ireland, King &c.
                            To our truly and well beloved Richard Oswald, of our City of London, Greetings—Whereas by virtue of an
                                Act passed in the last Session of Parliament, entitled "An Act to enable his Majesty to conclude a peace or truce with
                                certain colonies in North America therein mentioned," it is noted that it is essential to the
                                interest, welfare and prosperity of Great Britain and the colonies or plantations of New-Hampshire, Massachusetts
                                Rhode-Island, Connecticut, New-York, New-Jersey, Pennsa The three lower counties in Delaware, Maryland, Virginia, N.
                                Carolina, S. Carolina & Georgia in North America, that peace, intercourse, trade & Commerce should be
                                restored between them: Therefore and for a full manifestation of our earnest wish & desire and of that of our
                                Parliament, to put an end to the calamities of War, it is enacted, that it should and might be lawful for us, to
                                treat, consult of, agree and conclude with any Commissioner or Commissioners named or to be named, by the said
                                Colonies or Plantations, or any of them, respectively, or with any Body or Bodies corporate or politic, or any Assembly
                                or Assemblies or description of Men, or any person or persons whatsoever, a peace or truce with the said colonies or
                                plantations or any of them, or any part or parts thereof, any Law, Act or Acts of Parliament, matter or thing to the
                                contrary in any wise notwithstanding: Now Know Ye, that we reposing special trust in your wisdom, loyalty, diligence
                                & circumspection in the management of the Affairs to be hereby committed to your charge, have nominated
                                & appointed constituted and assigned, and by them present do nominate and appoint, constitute &
                                assign, you the said Richard Oswald to be our Commissioner in that behalf, to use and exercise all and every the
                                powers and authorities hereby intrusted and committed to you the said Richard Oswald, and to do, perform and execute all
                                other matters and things hereby enjoined and committed to your care during our Will &
                                Pleasure and no longer, according to the tenor of those our letters Patent; And it is our Royal Will and pleasure, and
                                we do thereby authorize, empower and require you the said Richard Oswald to treat, consult of & conclude with
                                any Commissioners or Persons vested with equal powers by and on the part of the Thirteen United States of America viz.
                                New Hampshire, Massachusetts, Rhode-Island, Connecticut, New-York, New-Jersey Penna Delaware, Maryland, Virginia, North
                                Carolina South Carolina, & Georgia in North America, a peace or truce with the said Thirteen United States,
                                any Law, Act or Acts of Parliament, matter or thing to the contrary in otherwise notwithstanding; and it is our
                                further Will and pleasure, that every regulation, provision, matter or thing which shall have been agreed upon between
                                you the said Richard Oswald and such Commissioners or persons or aforesaid with whom you shall have judged meet
                                and sufficient to enter into such Agreement, shall be fully and Intimately set forth in writing and authenticated by
                                your hand and seal on one side and by the hands & seals of such Commissioners or persons on the other; and such
                                Instrument so authenticated shall be by you transacted to us through one of our principal Secretaries of State, and it
                                is our further Will and pleasure that you the said Richard Oswald shall promise and engage for us and in our Royal
                                name & word that every Regulation, provision matter or thing which may be agreed to and concluded by you our
                                said Commissioner, shall be satisfied & confirmed by us in the fullest manner and extent, and that we will not
                                suffer them to be violated or counteracted either in whole or in part by any person whatsoever; and We do hereby
                                require and command all our Officers civil and military, and all others our loving subjects whatsoever, to be aiding
                                and assisting unto you the said Richard Oswald in the execution of this our Commission and of the powers and
                                authorities herein contained: Provided always, and We do hereby declare and ordain that the several Offices powers and
                                authorities hereby granted shall cease and determine and become utterly null & void on the first day of July
                                in the year of our Lord 1783, although we shall not otherwise in the mean time have worked and determined the same:
                                And Whereas in and by our Commission & Letters Patent under our Great Seal of Great Britain bearing date the 7
                                day of Augst last, we nommated & appointed constituted and assigned you the said Richd Oswald to be our
                                Commissioner to treat consult of agree & conclude with any Commissioner or Commissioners named or to be named
                                by certain Colonies or plantations in America therein specified, a peace or truce with the said Colonies or
                                plantations: Now Know Ye that we have revoked & determined, and by these present do revoke and determine our
                                said Commission and of this Patent, and all and every power article and thing therein contained. In witness whereof we
                                have caused these our Letters to be made Patent.
                            Witness ourselves at Westminster, the 21 Day of Sept. 1782 in the 22 year of our reign. By the King
                                himself
                            
                                Yorke
                            
                            
                                Paris 1 Oct. 1782 Certified &c. by
                            
                            
                                Richard Oswald
                            
                        
                        
                    